COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MARIA RODRIGUEZ,                                             No. 08-13-00270-CR
                                               §
                       Appellant,                                 Appeal from
                                               §
 v.                                                       County Criminal Court No. 4
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                       Appellee.                              (TC # 20110C08675)
                                               §

                                MEMORANDUM OPINION

       Appellant, Maria Rodriguez, has filed a motion to dismiss this appeal. Rule 42.2(a)

permits an appellate court to dismiss a criminal appeal on the appellant’s motion at any time

before the court’s decision. TEX.R.APP.P. 42.2(a). Because the Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


October 30, 2013
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)